DETAILED ACTION
In view of the appeal brief filed on 1/27/22, PROSECUTION IS HEREBY REOPENED. Cozzini et al. in view of Gapsys et al. in further view of Olsson et al. in further view of Young et al.  set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147      
                                                                                                                                                                                                  
1. 	This office action is in responsive to an Appeal Brief filed on 1/27/22.
2. 	The present application is being examined under the pre-AIA  first to invent provisions.
3. 	Claims 2-17 are currently pending.
4. 	Claims 2-17 are previously presented.

Response to Arguments
  Response: 35 U.S.C.  § 103
5.    Applicants argue:
	“As noted previously, none of this disclosure includes — either expressly or inherently — a teaching of the claimed probabilistic model. Rather, Olsson reports studying the extent of
enthalpy-entropy compensation in protein-ligand interactions by creating quantitative models of
the effects of experimental constraints on isothermal titration calorimetry (ITC) measurements
(Olsson, Abstract). ITC measures the enthalpy of a binding reaction directly through the heat
output or input associated with a titrated reaction at constant temperature, and free energy is
found from a nonlinear regression analysis of the titration curve (Olsson, page 1608, left col., last
paragraph). Olsson describes an “affinity window’ as “the range of [free energy] values that are
accurately measurable using the most common direct ITC method” (Olsson, page 1608, right
col., 1st paragraph). The distribution of ITC measurements of free energy is used to estimate the
probability of an experiment being successfully performed, and this probability forms a basis for
modeling the effects of the affinity window (Olsson, Fig. 2A). Thus a “probabilistic model for
the effects of the affinity window” can be created from the distribution of free energy values
from databases of ITC experiments (Olsson, page 1609, right col., 1st-2nd paragraph).
As best as Appellant understands, the Examiner is equating the “probabilistic model” in
Olsson to the “probabilistic model” of claim 2. However, the “probabilistic model” of Olsson is
not a probabilistic model for determining “the free energy differences and error distributions about those free energy differences along each of the legs of the closed thermodynamic cycle
that probabilistically lead to the hysteresis magnitude observed for the closed thermodynamic
cycles” as claimed. Rather, the “probabilistic model” of Olsson is a quantitative model of the

enthalpy-entropy compensation in protein-ligand interactions.
Moreover, contrary to the rationale for combining the references set forth by the
Examiner, a person of ordinary skill in the art would not apply the techniques of Olsson to the
techniques of Cozzini and Gapsys because the investigation of Olsson is not relevant to the
problems of Cozzini or Gapsys. Olsson discloses creating quantitative models of the effects of
experimental constraints on experimental measurements, and performing statistical analysis of
the experimental data to examine the extent of enthalpy-entropy compensation in protein-ligand
interactions (Olsson, Abstract). Cozzini is specifically focused on the problem of
computationally evaluating the enthalpic and entropic contributions of water molecules in
protein-ligand complexes (Cozzini, Abstract), while Gapsys discloses estimating free energies by
calculating the work distributions for transitions between states that involve the introduction and
annihilation of particles (Gapsys, Abstract, Introduction). Thus, a person of ordinary skill in the
art would not apply the statistical analysis of experimental data techniques of Olsson to the free
energy calculation techniques of Cozzini and Gapsys.” (Remarks: pages 9-10)

6.    Examiner Response:
	The examiner respectfully disagrees.  The applicant argues that the Olsson et al. reference does not disclose the limitation of claim 2 that states “determining, using a probabilistic model, the free energy differences and error distributions about those free energy differences along each of the legs of the closed thermodynamic cycle that probabilistically lead to the hysteresis magnitude observed for the closed thermodynamic cycles”.  The examiner notes that from the experimental data, random resampling and corrections were applied to mimic experimental st – 2nd paragraph, “A model of the effect of the affinity window, etc.”, Pgs. 1612 right col. 1st paragraph, – Pg. 1613 left col., “Comparison of the θ [Fig. 5(A)] and ϕ [Fig. 5(C)], etc.” and Pg. 1617, left col., Creation of model distributions of thermodynamic values, 3rd – 4th paragraph, “A constrained random model, etc.”.
	Also, the applicant argues that the techniques discussed in the Olsson et al. reference would not apply to the Cozzini et al. and Gapsys et al. references.  The examiner respectfully disagrees.  In the Cozzini et al. reference, there’s an analysis of the enthalpic and entropic contributions of the interacting atoms in protein-ligand complexes.  In the Gapsys et al. reference, there’s an estimation of the free energies.  As stated above, in the Olsson et al. reference, the experimental values of free energies, the change in enthalpy and the change in st – 2nd paragraph, “A model of the effect of the affinity window, etc.” and Pg. 1617, left col., Creation of model distributions of thermodynamic values, 3rd – 4th paragraph, “A constrained random model, etc.”.  It would be obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Cozzini et al. and Gapsys et al., since the enthalpic and entropic values are being analyzed to determine the free energies of the ligand binding and in the Cozzini et al. reference this concept is occurring where the enthalpic and entropic contributions are water molecules, see Cozzini et al., Abstract and Pg. 21, Conclusion, 1st – 2nd paragraph.  In the Gapsys et al. reference this concept is occurring where binding free energies are estimated by calculating the work distributions for transitions between states, see Gapsys et al., Abstract, Pg. H, Conclusion.

7.    Applicants argue:
“The Examiner relies on Young at [0009], [0016]-[0021], [0039], [0077], [0089], and
Figs. 5-10 (Action, page 9) as allegedly disclosing “the affinity difference of AAG for the 3 and 5 parameters to be the most probable free energy difference, since these are the predicted values
from the optimized 3 and 5 parameters functionals” (Action, page 9). However, Young fails to cure the deficiencies of Cozzini, Gapsys, and Olsson discussed above because like Cozzini,
Gapsys, and Olsson, Young fails to disclose “using a probabilistic model” to determine “the free
energy differences and error distributions about those free energy differences along each of the
legs of the closed thermodynamic cycle that probabilistically lead to the hysteresis magnitude
observed for the closed thermodynamic cycles.” Rather, the cited portions of Young disclose
computing free energy gain “of a ligand atom displacing a hydration site” and “calculating a

difference in the free energy gain from water displacement” with 3- and 5-parameter functionals
(Young at [0009], [0039]).
Thus, even if the Examiner’s reliance on Young were reasonable, the prior art would still
not render obvious “determining a most probable free energy difference” as required by step (b)
because it would still not include “the probabilistic model determined in step (a) to provide a
probabilistic determination.”
The Examiner also notes that “the phrase ‘most probable free energy difference’ is not
defined within the claims” (Action, page 9). Appellants know of no requirement that a claim
provides a definition for a phrase like “most probable free energy difference.” Rather, the law
requires that the phrase be given its broadest reasonable interpretation in light of the specification. (MPEP 2111, citing, inter alia, Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75
USPQ2d 1321, 1329 (Fed. Cir. 2005).)” (Remarks: pages 10-11)

8.    Examiner Response:
	The examiner notes that the Young et al. reference was not used to reject the limitation of claim 2 that states “a. determining, using a probabilistic model, the free energy differences and error distributions about those free energy differences along each of the legs of the closed thermodynamic cycle that probabilistically lead to the hysteresis magnitude observed for the closed thermodynamic cycles”, therefore the applicant’s argument is moot.
	Regarding the limitation of claim 2 that states “b. determining a most probable free energy difference for each leg in the closed thermodynamic cycle included in the probabilistic model determined in step (a)”, the examiner considers the affinity difference of ΔΔG for the 3 

9.    Applicants argue:
“The Examiner relies on Young at [0057] - [0058], [0077], and [0093] as allegedly
disclosing “the most probable error [is] error that resulted from the functionals, since this error is estimated with the leave-one-out cross validation” (Action, page 10). However, without
conceding this is appropriate, as presented in the previous section, Young also fails to cure the
deficiencies of Cozzini, Gapsys, and Olsson discussed above because like Cozzini, Gapsys, and
Olsson, Young fails to disclose “using a probabilistic model” to determine “the free energy
differences and error distributions about those free energy differences along each of the legs of
the closed thermodynamic cycle that probabilistically lead to the hysteresis magnitude observed
for the closed thermodynamic cycles.” Rather, the cited paragraphs of Young disclose estimating

out cross validation (Young at [0058], [0077], [0093]). As would have been understood by a
person of ordinary skill, the use of leave-one-out cross validation does not yield a probabilistic
model of the error distributions of free energy difference values themselves, rather only an error
associated with fitting of displayed solvent functional parameter values, and is thus irrelevant to
the “most probably error” as claimed.
Thus, even if the Examiner’s reliance on Young were reasonable, the prior art would still
not render obvious “determining a most probable error associated with the most probable binding
free energy difference” as required by step (c) because it would not include “the probabilistic
determination in step (b),” which would not include “the probabilistic model determined in step
(a) to provide a probabilistic determination.”
The Examiner also notes that “the phrase ‘most probable error’ is not defined within the
claims” (Action, page 10). Appellants know of no requirement that a claim provides a definition
for a phrase like “most probable error.” (MPEP 2111.)” (Remarks: pages 11-12)

10.    Examiner Response:
The examiner respectfully disagrees.  The examiner notes that the phrase “most probable error" is not defined within the claims.  The examiner considers the most probable error to be error that resulted from the functionals, since this error is estimated with the leave-one-out cross validation, see paragraphs [0057] – [0058] and paragraph [0077] of the Young et al. reference.  Also, in paragraph [0093] of the Young et al. reference, there’s another example of the parameters of displaced-solvent functionals being optimized to reproduce the measured differences in the binding affinity between each of the congeneric ligand pairs.  Further, as 

11.    Applicants argue:
“However, as discussed above, Young fails to cure the deficiencies of Cozzini, Gapsys,
and Olsson discussed above because like Cozzini, Gapsys, and Olsson, Young fails to disclose
“using a probabilistic model” to determine “the free energy differences and error distributions
about those free energy differences along each of the legs of the closed thermodynamic cycle
that probabilistically lead to the hysteresis magnitude observed for the closed thermodynamic
cycles.” Rather, the cited paragraphs of Young disclose calculating the thermodynamic properties of water molecules at the active site of a protein as well as the relative binding
affinities of compounds that bind to this protein (Young at [0030], [0040]).
Thus, even if the Examiner’s reliance on Young were reasonable, the prior art would still
not render obvious “identifying which of the ligands form complexes with the protein” as
required by step (d) because it would not be “based on the relative binding free energies and
most probable errors determined in step (c),” which would not include “the probabilistic
determination in step (b),” which would not include “the probabilistic model determined in step
(a) to provide a probabilistic determination.”” (Remarks: pages 12-13)


12.    Examiner Response:
The examiner respectfully disagrees.  In paragraphs [0010], [0030], [0040] and [0058] of the Young et al. reference, a three-dimensional hydration thermodynamics map of the protein active site is constructed to analyze the thermodynamic information that is extracted from the solvating water. The examiner considers the construction of the three-dimensional hydration thermodynamics map to be the outputting of values representing the binding of free energies and errors, since the three-dimensional hydration thermodynamics map illustrates the binding affinities of congeneric compounds that bind to this type of protein.  This also demonstrates that from the three-dimensional hydration thermodynamics map, ligands that form complexes with the protein are being identified, since as stated above, values representing the binding of free energies and errors are outputted from the hydration thermodynamics map.  Further, a color code is used to represent the energetic and entropic properties of the displayed hydration sites. 

13.    Applicants argue:
“Gapsys simply does not disclose or suggest, either in the specific portions cited by the
Examiner or elsewhere, “ranking the different ligands identified as forming complexes with the
protein based on the calculated relative binding free energies.” (Remarks: page 14)

14.    Examiner Response:
	The applicant’s arguments on pages 14-15 with respect to the limitation of claim 1 that states “ranking the different ligands identified as forming complexes with the protein based on the calculated relative binding free energies” has been considered but is moot because the arguments do not apply to the current rejection.

Also, in paragraph [0086] of the Young et al. reference two ligands (1MQ6:XLD and 1FJS:Z34) were consistently the worst outliners in the set of ligands.  These ligands were outscored by ligands that placed larger aromatic groups at similar positions in the binding pocket, such as ligands 1Z6E:IK8, 2FZZ:4QC, and 2G00:5QC.  The examiner considers the ligands that outscored ligands that were consistently the worst outliners as being the ranking of the different ligands, since there’s a determination of which ligands place larger aromatic groups in a binding pocket. 

15.    Applicants argue:
	“The Examiner relies on Cozzini at page 7, Free Energy Perturbation and Thermodynamic Integration Methods, 1st paragraph, and Scheme 1 (Action, page 12). The cited portions disclose the thermodynamic cycle employed in “free energy perturbation approach for calculating relative free energies of binding between two ligands ... and a given receptor” (Cozzini at page 7, Free Energy Perturbation and Thermodynamic Integration Methods, 1st  paragraph, Scheme 1).
The cited portions also disclose the following equations used in FEP calculations:

    PNG
    media_image1.png
    233
    347
    media_image1.png
    Greyscale

The equations presented in Cozzini are irrelevant to the function in claim 4 that is minimized when “determining a set of free energy values for each leg.”
Accordingly, claim 4 should be allowable for this reason in addition to the reasons for its
base claim.” (Remarks: pages 16-17)


16.    Examiner Response:
	The examiner respectfully disagrees.  The examiner notes that the claim language states there’s a determination of a set of free energy values for each leg minimizes a function 
    PNG
    media_image2.png
    63
    97
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    183
    566
    media_image3.png
    Greyscale

st paragraph, “From a thermodynamic point of view, the most, etc.”, Scheme 1 of the Cozzini et al. reference.

17.    Applicants argue:
“First, Mandell fails to cure the deficiencies of Cozzini, Gapsys, Olsson, and Young
because like Cozzini, Gapsys, Olsson, and Young, Mandell fails to disclose “using a
probabilistic model” to determine “the free energy differences and error distributions about those
free energy differences along each of the legs of the closed thermodynamic cycle that
probabilistically lead to the hysteresis magnitude observed for the closed thermodynamic cycles”
as required by claim 2. Thus, even if the Examiner’s reliance on Mandell were reasonable, the
prior art would still not render obvious “[t]he method of claim 2, wherein a Gaussian distribution
is assumed in the construction of the probabilistic model of the observed hysteresis magnitude in
step (a)” because the method would not include the probabilistic model in claim 2 step (a).
Second, person of ordinary skill in the art would not apply the techniques of Mandell to
the techniques of Cozzini, Gapsys, Olsson, and Young. Cozzini, Gapsys, Olsson, and Young are
at least related to free energy calculations. Mandell focuses on the algorithmic design of peptides
for binding or modulation of the functions of receptors or other proteins.
Accordingly, claim 6 should be allowable for this reason in addition to the reasons
discussed above for its base claim.” (Remarks: page 17)

18.    Examiner Response:
The examiner notes that the Mandell et al. reference was not used to reject the limitation of claim 2 that states “a. determining, using a probabilistic model, the free energy differences and error distributions about those free energy differences along each of the legs of the closed thermodynamic cycle that probabilistically lead to the hysteresis magnitude observed for the closed thermodynamic cycles”.  Regarding the limitation of claim 6 that states “wherein a Gaussian distribution is assumed in the construction of the probabilistic model of the observed hysteresis magnitude in step (a)”, in paragraphs [0097] – [0100] and paragraph [0106] – [0110] of the Mandell et al. reference, a Gaussian process is conducted in the computation of the maximum entropy power spectral transformations. This demonstrates that there’s a Gaussian distribution in the construction of a probabilistic process, since the peptide design has ligands having a high probability of binding to and/or otherwise modulating the activity of the target polypeptide or protein.  Also, as explained above in section 8 of the current office action, the examiner considers the predicted free energy difference to be the probabilistic model, since the predicted free energy differences of the Young et al. reference are the differences in the free energy between the congeneric ligand pairs and the probabilistic model is being used to determine the free energy differences and error distributions of those free energy differences along each leg of the thermodynamic cycle.

19.    Applicants argue:
“The cited portions of Cozzini disclose evaluating the reliability of DrugScore, a “knowledge-based scoring function for binding affinity estimation” (Cozzini, page 11, right
col., 1st paragraph, page 9, Knowledge-Based Potentials, 1st paragraph). These knowledge-based

bonded pairs of atoms in sets of training complexes” (Cozzini, page 11, right col., 1st paragraph,
page 9, Knowledge-Based Potentials, 1st paragraph). The cited paragraphs also disclose
evaluating the performance of “empirical force fields” approach to estimating the free energy of
binding, where the “coefficients are obtained by fitting the experimental data derived from a
training set of ligand-protein complexes for which binding affinities and three-dimensional
structures are available” (Cozzini, page 13, Empirical Force Fields, 1st paragraph).
The functions disclosed in Cozzini for estimating binding affinities or free energy of binding are irrelevant to the “error distribution associated with the free energy simulations” of
claim 7.
Accordingly, claim 7 should be allowable for this reason in addition to the reasons
discussed above for its base claim.” (Remarks: page 18)

20.    Examiner Response:
The examiner notes that the in the Cozzini et al., the free energy binding is expressed as the sum of the partial free energy terms corrected by a weighting coefficient in equation 15 of the Cozzini et al. reference.  The standard deviation (error) of the training set of complexes gives an value for the error.  The examiner considers the standard deviation to be uniform, since the standard deviation is for all the ligand-protein complexes in the training set, see Pg. 11, right col., 1st paragraph, "Another PMF, named DrugScore, was derived, etc." and Pg. 13, Empirical Force Fields, 1st paragraph, “In order to obtain fast scoring, etc.” of the Cozzini et al. reference.

21.    Applicants argue:
“However, Garcia-Moreno fails to cure the deficiencies of Cozzini, Gapsys, Olsson, and
Young because like Cozzini, Gapsys, Olsson, and Young, Garcia-Moreno fails to disclose “using
a probabilistic model” to determine “the free energy differences and error distributions about
those free energy differences along each of the legs of the closed thermodynamic cycle that
probabilistically lead to the hysteresis magnitude observed for the closed thermodynamic cycles”
as required by claim 2.
Thus, even if the Examiner’s reliance on Garcia-Moreno were reasonable, the prior art
would still not render obvious “[t]he method of claim 2, wherein the error distribution associated
with the free energy simulations is assumed to be additive with a Bennett error in step (a)”
because the method would not include the probabilistic model in claim 2 step (a).
Moreover, a person of ordinary skill in the art would not apply the techniques of Garcia-
Moreno to the techniques of Cozzini, Gapsys, Olsson, and Young. Cozzini, Gapsys, Olsson, and
Young are at least related to free energy calculations. Garcia-Moreno focuses on incorporating
internal polar and ionizable groups in proteins.
Accordingly, claim 7 should be allowable for this reason in addition to the reasons
discussed above for its base claim.” (Remarks: page 19)

22.    Examiner Response:
The examiner notes that the Garcia-Moreno et al. reference was not used to reject the limitation of claim 2 that states “a. determining, using a probabilistic model, the free energy differences and error distributions about those free energy differences along each of the legs of the closed thermodynamic cycle that probabilistically lead to the hysteresis magnitude observed a values from the difference in thermodynamic stability of the background protein and the Glu-substituted proteins.  The examiner considers the determination of pKa values from the difference in thermodynamic stability of the background protein and the Glu-substituted proteins to be additive with the Bennett error, since the Bennet acceptance ratio method is used to calculate free energy and errors for each free energy, see paragraph [0160] of the specification.

Claim Rejections - 35 USC § 112
23.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Dependent claims 15-17 depend from claim 2, however the dependent claims do not further limit the subject matter of claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent 

Claim Rejections - 35 USC § 101
24.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-16 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.
Claim 15 recites a computer readable medium comprising tangible non-transitory instructions.  On Pg. 4, 2nd paragraph of the specification it states “Other aspects of the invention feature a computer readable medium comprising tangible non-transitory instructions for performing the above-described methods, and a general purpose graphics processing unit with non-transitory computer readable instructions for performing those methods”.  A computer readable medium that can transmit and/or receive signals falls under non-statutory subject matter.
Claim 16 is directed to software, which is not a process, machine, manufacture, or composition of matter.  Therefore, the claim falls under non-statutory subject matter.

Claim Rejections - 35 USC § 103
25.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, 7, 9-10, 12 and 15-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over online reference Free Energy of Ligand Binding of Protein: Evaluation of the Contribution of Water Molecules by Computational Methods, written by Cozzini et al. (from IDS dated 11/1/18) in view of online reference New Soft-Core Potential Function for Molecular Dynamics Based Alchemical Free Energy Calculations, written by Gapsys et al. in further view of online reference Extent of enthalpy-entropy compensation in protein-ligand interactions, written by Olsson et al. (from IDS dated 11/1/18) in further view of Young et al. (U.S. PGPub 2010/0241411) (from IDS dated 11/1/18).

Examiner’s note: Regarding the limitation of claim 2 that states “a. determining, using a probabilistic model, the free energy differences and error distributions about those free energy differences along each of the legs of the closed thermodynamic cycle that probabilistically lead to the hysteresis magnitude observed for the closed thermodynamic cycles”, the examiner notes that a statistical analysis is being performed where the free energy differences and error distributions about those free energy differences are being determined.  The examiner considers st -2nd paragraph, “A model of the effect of the affinity window, etc.”, Pgs. 1612-1613, right col., last paragraph, “How robust is this test of significance, etc.”, Pg. 1617, Creation of model distributions of thermodynamic values, 1st – 3rd paragraph, “Model datasets were created by random, etc.” and Figs. 2A and 5C of the Olsson et al. reference.
Regarding the limitation of claim 2 that states “ranking the different ligands identified as forming complexes with the protein based on the calculated relative binding free energies”, in paragraph [0089] of the Young et al. reference the binding affinities of the compounds are being ranked.  It would be obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Cozzini et al., Gapsys et al. and Olsson et al. of having ligands that form a protein to incorporate the teachings of the Young et al. reference of ranking the binding affinities (free energies), where the ligands form complexes based on the binding affinity (free energies).    Also, the examiner notes that in paragraph [0086] of the Young et al. reference two ligands (1MQ6:XLD and 1FJS:Z34) were consistently the worst outliners in the set of ligands.  These ligands were out scored by ligands that placed larger aromatic groups at similar positions in the binding pocket, such as ligands 1Z6E:IK8, 2FZZ:4QC, and 2G00:5QC.  The examiner considers the ligands that outscored ligands that were consistently the worst outliners as being the ranking of the different ligands, since there’s a determination of which ligands place larger aromatic groups in a binding pocket. 
With respect to claim 2, Cozzini et al. discloses “A structure-based drug design method” as [Cozzini et al. (Pg. 3 right col., 2nd paragraph, “The interaction of a protein with a ligand, etc.”)];
 “identifying a protein target of pharmacological interest” as [Cozzini et al. (Abstract, Pg. 1 Introduction, right col., 1st paragraph, “More protein targets of known three-dimensional, etc.”)];
“for each of the plurality of ligands, determining a relative strength of binding between the ligand and the protein to form a corresponding complex” as [Cozzini et al. (Abstract, Pg. 4, Binding Free Energy of Protein-Ligand Complexes, 1st – 2nd paragraph, “Free energy is arguably the most important general, etc.”, Pg. 6, Molecular Mechanics, Molecular Dynamics and Monte Carlo Simulations, 1st – 2nd paragraph, “Prediction of the strength of noncovalent, etc.”)];
While Cozzini et al. teaches identifying a protein target of pharmacological interest, Cozzini et al. does not explicitly disclose “identifying at least three different ligands for binding to the protein; calculating, using a computer, multiple relative binding free energy differences for a set of pairs of different ligands forming at least one closed thermodynamic cycle comprising a plurality of legs linking the at least two different ligand pairs; calculating, using the computer, a non-zero hysteresis magnitude associated with each closed thermodynamic cycle by a summation of the relative binding free energy differences for each of the ligand pairs that form a closed thermodynamic cycle”
Gapsys et al. discloses “identifying at least three different ligands for binding to the protein” as [Gapsys et al., Pg. F, left col. Closed Cycle, 1st paragraph, “A closed thermodynamic cycle was, etc.”, Fig. 3A)] Examiner’s interpretation: The examiner considers the three different ligands to be G1, G2 and G3 as shown in Fig. 3A of the Gapsys et al. reference;
st paragraph, “A closed thermodynamic cycle was, etc.”, Fig. 3A)] Examiner’s interpretation: The examiner considers the two different ligands pairs to be G1, G2 and G2, G3.  This can be seen in Fig. 3A of the Gapsys et al. reference; 
“calculating, using the computer, a non-zero hysteresis magnitude associated with each closed thermodynamic cycle by a summation of the relative binding free energy differences for each of the ligand pairs that form a closed thermodynamic cycle” as [Gapsys et al., Pgs. F-G, sec. 3.1 Closed Cycle, 1st paragraph, “The results of the free energy, etc.”, Fig. 4)] Examiner’s interpretation: The hysteresis magnitude is 0.08 +- 0.50kJ/mol for the closed cycle;
Cozzini et al. and Gapsys et al. are analogous art because they are from the same field endeavor of analyzing protein-ligands interactions.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Cozzini et al. by incorporating identifying at least three different ligands for binding to the protein; calculating, using a computer, multiple relative binding free energy differences for a set of pairs of different ligands forming at least one closed thermodynamic cycle comprising a plurality of legs linking the at least two different ligand pairs; calculating, using the computer, a non-zero hysteresis magnitude associated with each closed thermodynamic cycle by a summation of the relative binding free energy differences for each of the ligand pairs that form a closed thermodynamic cycle as taught by Gapsys et al. for the purpose of proposing a novel formulation for a soft-core potential to be applied in nonequilibrium free energy calculations.

While the combination of Cozzini et al. and Gapsys et al. teaches calculating the difference in free energy and determining a non-zero hysteresis magnitude for the thermodynamic cycle, Cozzini et al. and Gapsys et al. do not explicitly disclose “a. determining, using a probabilistic model, the free energy differences and error distributions about those free energy differences along each of the legs of the closed thermodynamic cycle that probabilistically lead to the hysteresis magnitude observed for the closed thermodynamic cycles”
Olsson et al. discloses “a. determining, using a probabilistic model, the free energy differences and error distributions about those free energy differences along each of the legs of the closed thermodynamic cycle that probabilistically lead to the hysteresis magnitude observed for the closed thermodynamic cycles” as [Olsson et al. (Pg. 1608, left col., last paragraph, “ITC measures the Δ H of a binding, etc.”, Pg. 1609, right col., 1st -2nd paragraph, “A model of the effect of the affinity window, etc.”, Pgs. 1612-1613, right col., last paragraph, “How robust is this test of significance, etc.”, Pg. 1617, Creation of model distributions of thermodynamic values, 1st – 3rd paragraph, “Model datasets were created by random, etc.”, Figs. 2A and 5C)] Examiner’s interpretation:  The examiner notes that a statistical analysis is being performed where the free energy differences and error distributions about those free energy differences are being determined.  The examiner considers the statistical analysis being performed from the resampling of the experimental data, to be the determination of the differences of free energy and 
Cozzini et al., Gapsys et al. and Olsson et al. are analogous art because they are from the same field endeavor of analyzing protein-ligands interactions.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Cozzini et al. and Gapsys et al. by incorporating a. determining, using a probabilistic model, the free energy differences and error distributions about those free energy differences along each of the legs of the closed thermodynamic cycle that probabilistically lead to the hysteresis magnitude observed for the closed thermodynamic cycles as taught by Olsson et al. for the purpose of analyzing enthalpy-entropy compensation in protein-ligand interactions.
The motivation for doing so would have been because Olsson et al. teaches that by analyzing enthalpy-entropy compensation in protein-ligand interactions, the ability to know that the increase in strength of an interaction (more favorable enthalpy) will result in reduction in freedom (reduction in entropy) (Olsson et al. (Pg. 1615, Discussion, 1st paragraph, “The analyses presented here have demonstrated, etc.”).
While the combination of Cozzini et al., Gapsys et al. and Olsson et al. teaches determining a free energy difference from a probabilistic model, Cozzini et al., Gapsys et al. and Olsson et al. do not explicitly disclose “b. determining a most probable free energy difference for each leg in the closed thermodynamic cycle included in the probabilistic model determined in step (a); c. determining a most probable error associated with the most probable binding free energy difference for each ligand pair along each leg in the closed thermodynamic cycle from the probabilistic determination in step (b); d. identifying which of the ligands form complexes with 
Young et al. discloses “b. determining a most probable free energy difference for each leg in the closed thermodynamic cycle included in the probabilistic model determined in step (a)” as [Young et al. (paragraph [0009], paragraph [0016] – [0021], paragraph [0039], paragraph [0077], paragraph [0089], Figs. 5-10)] Examiner’s interpretation: The examiner notes that the phrase “most probable free energy difference” is not defined within the claims.  The examiner considers the affinity difference of ΔΔG for the 3 and 5 parameters to be the most probable free energy difference, since these are the predicted values from the optimized 3 and 5 parameters functionals.  Also, the Examiner notes that paragraph [0016] – [0021] go into further detail of the 3 and 5 parameter functionals that are mentioned in paragraphs [0039], [0077] and [0089];
“c.  determining a most probable error associated with the most probable binding free energy difference for each ligand pair along each leg in the closed thermodynamic cycle from the probabilistic determination in step (b)” as [Young et al. (paragraph [0057] – [0058], paragraph [0077], paragraph [0093])] Examiner’s interpretation: The examiner notes that the phrase “most probable error" is not defined within the claims.  The examiner considers the most probable error to be error that resulted from the functionals, since this error is estimated with the leave-one-out cross validation.  Also, paragraph [0093] was added to give an example of the parameters of displaced-solvent functionals that were optimized to reproduce the measured differences in the binding affinity between each of the congeneric ligand pairs;
Examiner’s interpretation: A three-dimensional hydration thermodynamics map of the protein active site is constructed to analyze the thermodynamic information that is extracted from the solvating water. The Examiner considers the construction of the three-dimensional hydration thermodynamics map to be the outputting of values representing the binding of free energies and errors, since the three-dimensional hydration thermodynamics map illustrates the binding affinities of congeneric compounds that bind to this type of protein.  Also, a color code is used to represent the energetic and entropic properties of the displayed hydration sites;  
“ranking the different ligands identified as forming complexes with the protein based on the calculated relative binding free energies” as [Young et al. (paragraph [0086], paragraph [0089])] Examiner’s interpretation:  In paragraph [0089] of the Young et al. reference, the binding affinities (free energies) of the compounds are being ranked, which demonstrates that the ranking is based on calculated binding free energies, since the ranking of the binding affinities (free energies) results from the deletions of atoms from a compound.  It would be obvious to a person of ordinary skill in the art to modify the teachings of Cozzini et al., Gapsys et al. and Olsson et al. of having ligands that form a protein to incorporate the teachings of the Young et al. reference of ranking the binding affinities (free energies), where the ligands form complexes based on the binding affinity (free energies).  Also, in paragraph [0086] of the Young et al. reference two ligands (1MQ6:XLD and 1FJS:Z34) were consistently the worst outliners in the set of ligands.  These ligands were outscored by ligands that placed larger aromatic groups at similar positions in the binding pocket, such as ligands 1Z6E:IK8, 2FZZ:4QC, and 2G00:5QC.  
“identifying one or more of the ranked ligands as candidates for the drug based on the ranking” as [Young et al. (paragraph [0016] – [0017], paragraph [0086])] Examiner’s interpretation: The examiner considers the ligands 1Z6E:IK8, 2FZZ:4QC, and 2G00:5QC that outscored ligands 1MQ6:XLD and 1FJS:Z34 to be identifying the ranked ligands as candidates for a drug, since ligands 1MQ6:XLD and 1FJS:Z34 were consistently the worst outliners.  Ligands 1Z6E:IK8, 2FZZ:4QC, and 2G00:5QC are placed in larger aromatic groups in a binding pocket that form complexes of a protein based on them outscoring ligands 1MQ6:XLD and 1FJS:Z34.  The examiner considers the scoring of the ligands to be the ranking, since the ligands with the worst scores are not used in the binding pocket;
“and experimentally evaluating at least one of the identified ranked ligands.” as [Young et al. (paragraph [0016] – [0017])];
Cozzini et al., Gapsys et al., Olsson et al. and Young et al. are analogous art because they are from the same field endeavor of analyzing the binding of ligands to a protein.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Cozzini et al., Gapsys et al. and Olsson et al. of having ligands that form a protein by incorporating b. determining a most probable free energy difference for each leg in the closed thermodynamic cycle included in the probabilistic model determined in step (a); c. determining a most probable error associated with the most probable binding free energy difference for each ligand pair along each leg in the closed thermodynamic cycle from the probabilistic determination in step (b); d. identifying which of the ligands form 
The motivation for doing so would have been because Young et al. teaches that by calculating the differences of binding affinities between congeneric pairs of ligands by way of a displaced solvent functional, the ability to rank binding affinities of a set of ligands for a given protein can be accomplished more efficiently (Young et al. (paragraph [0005] – [0007]).

With respect to claim 3, the combination of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. discloses the method of claim 2 above, and Young et al. further discloses “wherein estimating the most probable error comprises computer-implemented analysis of binding free energy differences between ligands along legs of more than one closed thermodynamic cycle, and computer-implemented determination of the hysteresis magnitude about each of closed thermodynamic cycles.” as [Young et al. (paragraph [0077])];

With respect to claim 4, the combination of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. discloses the method of claim 2 above, and Cozzini et al. further discloses “wherein steps (a) and (c) comprise determining a set of free energy values for each leg that minimizes the function

    PNG
    media_image2.png
    63
    97
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    183
    566
    media_image3.png
    Greyscale
” as [Cozzini et al. (Pg. 7, Free Energy Perturbation and Thermodynamic Integration Methods, 1st paragraph, “From a thermodynamic point of view, the most, etc.”, Scheme 1)];

With respect to claim 5, the combination of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. discloses the method of claim 2 above, and Young et al. further discloses “wherein the ligands are congeneric.” as [Young et al. (Abstract, paragraph [0009])];

With respect to claim 7, the combination of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. discloses the method of claim 2 above, and Cozzini et al. further discloses “where the error distribution associated with the free energy simulations is assumed to be uniform in step (a).” as [Cozzini et al. (Pg. 11, right col., 1st paragraph, "Another PMF, named DrugScore, was derived, etc.", Pg. 13, Empirical Force Fields, 1st paragraph, “In order to obtain fast scoring, etc.”)];

With respect to claim 9, the combination of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. discloses the method of claim 2 above, and Cozzini et al. further discloses 

With respect to claim 10, the combination of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. discloses the method of claim 2 above, and Cozzini et al. further discloses “where the connectivity of the closed thermodynamic cycles is represented as a matrix.” as [Cozzini et al. (Pg. 3, left col., 1st paragraph, “Because Nature does not like empty spaces, etc.”, Pg. 4, left col., 1st paragraph, “The incorporation of a water molecule into protein-ligand interface, etc.”)];

Examiner’s note: Regarding the limitation of claim 12 that states “wherein the probablisitic determination comprises performing matrix algebra methods”, the examiner considers the claim language to be the probabilistic determination performing matrix algebra methods, since the probabilistic determination can be done by various methods including matrix algebra methods, see Pg. 4 1st paragraph of the specification.  Also, the examiner interprets the performing of the 53 structurally characterized protein-ligand complexes to be the performing of the matrix algebra methods, since a matrix can be used to create a required data structure, see Pg. 33, 1st paragraph, “To one skilled in the art, it should, etc.” of the specification;

With respect to claim 12, the combination of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. discloses the method of claim 2 above, and Cozzini et al. further discloses “wherein the probablisitic determination comprises performing matrix algebra methods.” as Examiner's interpretation: The examiner considers the claim language to be the probabilistic determination performing matrix algebra methods, since the probabilistic determination can be done by various methods including matrix algebra methods, see Pg. 4 1st paragraph of the specification.  Also, the examiner interprets the performing of the 53 structurally characterized protein-ligand complexes to be the performing of the matrix algebra methods, since a matrix can be used to create a required data structure, see Pg. 33, 1st paragraph, “To one skilled in the art, it should, etc.” of the specification;

With respect to claim 15, the combination of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. discloses the method of claim 2 above, and Cozzini et al. further discloses “A computer readable medium comprising tangible non-transitory instructions for performing the method of claim 2.” as [Cozzini et al. (Pg. 2, left col., starting at 2nd sentence, “The key features of the latter approach are, etc.”)] Examiner’s interpretation: The ligand designs are docked or optimized by computer modeling.  Having a computer demonstrates that there is a computer readable medium, since a processor is embedded within a computer and a medium is embedded within a processor.

With respect to claim 16, the combination of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. discloses the method of claim 2 above, and Cozzini et al. further discloses “A computer system programmed with non-transitory computer readable instructions for performing the method of claim 2.” as [Cozzini et al. (Pg. 10, left col., 1st paragraph, “Solvent-residue nd sentence. Notably, the CLOG-P method deals rationally, etc.”)];
With respect to claim 17, the combination of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. discloses the method of claim 2 above, and Cozzini et al. further discloses “A general purpose graphics processing unit with non-transitory computer readable instructions for performing the method of claim 2.” as [Cozzini et al. (Pg. 2, left col., starting at 2nd sentence, “The key features of the latter approach are, etc.”)] Examiner’s interpretation: The ligand designs are docked or optimized by computer modeling.  Having a computer that models the ligand designs demonstrates that there is a graphics processing unit, since a processor is embedded within a computer.

26.	Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over online reference Free Energy of Ligand Binding of Protein: Evaluation of the Contribution of Water Molecules by Computational Methods, written by Cozzini et al. (from IDS dated 11/1/18)), online reference New Soft-Core Potential Function for Molecular Dynamics Based Alchemical Free Energy Calculations, written by Gapsys et al., online reference Extent of enthalpy-entropy compensation in protein-ligand interactions, written by Olsson et al. (from IDS dated 11/1/18), Young et al. (U.S. PGPub 2010/0241411) (from IDS dated 11/1/18) in view of Mandell et al. (U.S. PGPub 2003/0176656) (from IDS dated 11/1/18).

With respect to claim 6, the combination of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. discloses the method of claim 2 above.

Mandell et al. discloses “wherein a Gaussian distribution is assumed in the construction of the probabilistic model of the observed hysteresis magnitude in step (a).” as [Mandell et al. (paragraph [0097] – [0100], paragraph [0106] – [0110])];
Cozzini et al., Gapsys et al., Olsson et al., Young et al. and Mandell et al. are analogous art because they are from the same field endeavor of evaluating the binding of ligands with a receptor.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. by incorporating where a Gaussian distribution is assumed in the construction of the probabilistic model of the observed hysteresis in step (a) as taught by Mandell et al. for the purpose of designing peptides or peptide-like molecules.
The motivation for doing so would have been because Mandell et al. teaches that by employing three kinds of templates that are derived from the analysis of the target protein sequences, the ability to produce peptides or peptide-like drugs having a high probability of binding can be accomplished (Mandell et al. (paragraph [0026] – [0027]).

27.	Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over online reference Free Energy of Ligand Binding of Protein: Evaluation of the Contribution of Water .

Examiner’s note: The examiner considers the determination of pKa values from the difference in thermodynamic stability of the background protein and the Glu-substituted proteins to be additive with the Bennett error, since the Bennet acceptance ratio method is used to calculate free energy and errors for each free energy, see paragraph [0160] of the specification and paragraph [0087] – [0088] of the Garcia-Moreno et al. reference.

With respect to claim 8, the combination of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. discloses the method of claim 2 above.
While the combination of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. teaches determining the error distribution of the free energy differences, Cozzini et al., Gapsys et al., Olsson et al. and Young et al. do not explicitly disclose “wherein the error distribution associated with the free energy simulations is assumed to be additive with a Bennett error in step (a).”
Garcia-Moreno et al. discloses “wherein the error distribution associated with the free energy simulations is assumed to be additive with a Bennett error in step (a).” as [Garcia-Moreno et al. (paragraph [0087] – [0088])] Examiner’s interpretation: The examiner considers the a values from the difference in thermodynamic stability of the background protein and the Glu-substituted proteins to be additive with the Bennett error, since the Bennet acceptance ratio method is used to calculate free energy and errors for each free energy, see paragraph [0160] of the specification.
 Cozzini et al., Gapsys et al., Olsson et al., Young et al. and Garcia-Moreno et al. are analogous art because they are from the same field endeavor of estimating the difference in free energy.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Cozzini et al., Gapsys et al., Olsson et al.  and Young et al. by incorporating where the error distribution associated with the free energy simulations is assumed to be additive with the Bennett error in step (a) as taught by Garcia-Moreno et al. for the purpose of determining the pKa of an internal amino acid of a protein and mapping the folding free energy landscape of a protein.
The motivation for doing so would have been because Garcia-Moreno et al. teaches that by substituting internal residues in a protein with acidic or basic amino acids one at a time, the ability to introduce internal ionizable groups into hydrophobic interior of a protein can be accomplished (Garcia-Moreno et al. (paragraph [0009]).

28.	Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over online reference Free Energy of Ligand Binding of Protein: Evaluation of the Contribution of Water Molecules by Computational Methods, written by Cozzini et al. (from IDS dated 11/1/18)), online reference New Soft-Core Potential Function for Molecular Dynamics Based Alchemical Free Energy Calculations, written by Gapsys et al., online reference Extent of enthalpy-entropy .

With respect to claim 11, the combination of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. discloses the method of claim 2 above.
While the combination of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. teaches determining the binding free energy difference for a set of ligands, Cozzini et al., Gapsys et al., Olsson et al. and Young et al. do not explicitly disclose “wherein the probablisitic determination comprises performing graph theoretical methods.”
Samudrala et al. discloses “wherein the probabilistic determination comprises performing graph theoretical methods.” as [Samudrala et al. (Abstract, Pg. 289, left col., 1st paragraph, “Figure 1. Illustration of the graph-theoretic, etc.”)];
Cozzini et al., Gapsys et al., Olsson et al., Young et al. and Samudrala et al. are analogous art because they are from the same field endeavor of analyzing the interaction of atoms.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. by incorporating wherein the probablisitic determination comprises performing graph theoretical methods as taught by Samudrala et al. for the purpose of finding the best set of interactions in a protein structure.
nd – 3rd paragraph, “Our goal is to find the best set, etc.”).

29.	Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over online reference Free Energy of Ligand Binding of Protein: Evaluation of the Contribution of Water Molecules by Computational Methods, written by Cozzini et al. (from IDS dated 11/1/18)), online reference New Soft-Core Potential Function for Molecular Dynamics Based Alchemical Free Energy Calculations, written by Gapsys et al., online reference Extent of enthalpy-entropy compensation in protein-ligand interactions, written by Olsson et al. (from IDS dated 11/1/18), Young et al. (U.S. PGPub 2010/0241411) (from IDS dated 11/1/18) in view of Padilla et al. (U.S. PGPub 2003/0233197) (from IDS dated 11/1/18).

With respect to claim 13, the combination of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. discloses the method of claim 2 above.
While the combination of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. teaches determining the binding free energy difference for a set of ligands, Cozzini et al., Gapsys et al., Olsson et al. and Young et al. do not explicitly disclose “wherein the probablisitic determination comprises performing Bayesian methods.”
Padilla et al. discloses “wherein the probablisitic determination comprises performing Bayesian methods.” as [Padilla et al. (paragraph [0010], paragraph [0119])];

It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. by incorporating wherein the probablisitic determination comprises performing Bayesian methods as taught by Padilla et al. for the purpose of mining and analyzing gene expression data to generate clinically relevant information.
The motivation for doing so would have been because Padilla et al. teaches that by using a Markov net probabilistic model to model the known probabilities of the multiple outcomes of the patient's records, the ability to analyzing and mine gene expressing data in connection with a disease diagnosis can be accomplished (Padilla et al. (paragraph [0007], paragraph [0010]).

30.	Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over online reference Free Energy of Ligand Binding of Protein: Evaluation of the Contribution of Water Molecules by Computational Methods, written by Cozzini et al. (from IDS dated 11/1/18)), online reference New Soft-Core Potential Function for Molecular Dynamics Based Alchemical Free Energy Calculations, written by Gapsys et al., online reference Extent of enthalpy-entropy compensation in protein-ligand interactions, written by Olsson et al. (from IDS dated 11/1/18), Young et al. (U.S. PGPub 2010/0241411) (from IDS dated 11/1/18)  in view of El Ghaoui et al. (U.S. PGPub 2007/0026406) (from IDS dated 11/1/18).

With respect to claim 14, the combination of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. discloses the method of claim 2 above.

El Ghaoui et al. discloses “wherein the probablisitic determination comprises performing Maximum likelihood methods.” as [El Ghaoui et al. (paragraph [0131])];
Cozzini et al., Gapsys et al., Olsson et al., Young et al. and El Ghaoui et al. are analogous art because they are from the same field endeavor of evaluating the binding of ligands.
It would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Cozzini et al., Gapsys et al., Olsson et al. and Young et al. by incorporating wherein the probablisitic determination comprises performing Maximum likelihood methods as taught by El Ghaoui et al. for the purpose of classifying multi-dimensional biological data.
The motivation for doing so would have been because El Ghaoui et al. teaches that by each gene expression dataset of the plurality of gene expression datasets including a set of gene expression levels and a set of gene expression intervals, the ability to predict a biological activity or a biological state of a biological sample can be accomplished (El Ghaoui et al. (paragraph [0003], paragraph [0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD E COTHRAN/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147